738 N.W.2d 712 (2007)
Donald F. OTTOBRE, Plaintiff-Appellee, and
Blue Cross Blue Shield of Michigan, Petitioner,
v.
HOPE NETWORK NORTH MICHIGAN, self-insured, Defendant-Appellant, and
Second Injury Fund/Vocationally Handicapped Provisions, Defendant.
Docket No. 134528. COA No. 276681.
Supreme Court of Michigan.
September 24, 2007.
On order of the Court, the application for leave to appeal the June 28, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.